Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Acknowledgement is also made of the claim in this continuation application to the benefit of prior-filed application US Serial No.16/119,122 under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c). Specific reference was included in the ADS in compliance with 37 CFR 1.76.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2021 has been  considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
On p.5, line 4, change “rectilinear” to ---rectilinearly---.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Change “rectilinear” to ---rectilinearly---.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US Pat.Pub.2010/0109463) in view of Scheffer et al. (US 4,245,869). 
Regarding claim 1, Jiang teaches the invention of a radial magnetic bearing comprising: 
an axis (not numbered), a stator; and 
a rotor 1, 
wherein said stator includes at least two stator assemblies (right & left radial active magnetic bearing stator laminations) 4 & 5 axially spaced from one another (Fig.4), where each of said stator assemblies 4 & 5 includes a magnetically soft core (i.e., silicon iron laminations; ¶[0015]); 
wherein at least one of said stator assemblies 4 & 5 includes one said magnetically soft core with several radially projecting teeth (not numbered, part of stator lamination) arranged distributed in a circumferential direction, and several coils (right & left active magnetic bearing stator coils) 7 & 8 likewise arranged distributed in the circumferential direction (Fig.2), and where two respective teeth of said magnetically soft core that are successive in a circumferential direction are connected to each other by way of a connecting section of said core (not numbered, part of stator lamination between teeth; Fig.2); 
wherein a permanent magnet assembly 12 is disposed axially between said two magnetically soft cores (Fig.4); 
wherein said permanent magnet assembly 12 is part of said rotor 1 (¶[0019]; Fig.4).
  
    PNG
    media_image1.png
    321
    274
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    381
    366
    media_image2.png
    Greyscale

Jiang differs only in that the at least one stator assembly 4 or 5 is not configured “such that one of said respective connecting sections is wound with one of said respective coils”.  In other words, Jiang’s coils 7 & 8 are wound on the stator teeth of the respective stator assemblies, not on the connection sections between the teeth in a toroidal configuration.  
But, Scheffer teaches a radial electromagnetic bearing including a stator assembly comprising a magnetically soft “annular” core with coils wound in toroidal fashion thereon (c.7:9-13; Fig.5), the annular core comprising several radially projecting teeth (pole portions) 26 arranged distributed in a circumferential direction, and several coils (bearing coils) 14c likewise arranged distributed in the circumferential direction, and where two respective teeth 26 of said magnetically soft core that are successive in a circumferential direction are connected to each other by way of a connecting section (core portion) 25 of said core; the stator assembly being configured such that one of said respective connecting sections (core portions) 25 is wound with one of said respective coils 14 (Fig.5; c.7:3-20; c.7:20-c.8:10). Scheffer teaches the magnetic circuit of the “annular core” with toroidal windings of the Fig.5 embodiment is functionally the same as that of the Fig.1 embodiment, where coils are wound on the teeth (projecting poles) 19 (c.4:28-30; c.7:60-63). Further, Scheffer teaches the “annular core” renders it possible to wind portions of the coils in a simple manner by means of conventional transformer winding machines, thus substantially reducing the costs of manufacture (c.7:39-43) and that in contrast to the coil configuration of Figs.1-3, where coils are wound on the poles 19 and it is necessary to provide eight different coils and coil cores (c.7:3-7), in the “annular core” with toroidal windings of the Fig.5 embodiment there is no need to separate the bearing coils into two separate coils (c.2:66-c.3:7; c.7:9-20; c.8:8-10).   

    PNG
    media_image3.png
    516
    433
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    507
    441
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Jiang and configure at least one stator assembly such that one of the respective connecting sections is wound with one of said respective coils (i.e., a toroidal winding) since Scheffer teaches this would have reduced the costs of manufacture and eliminated the need to separate the bearing coils into two separate coils.
Regarding claim 2, in the combination, in particular Scheffer, all of said stator assemblies are embodied such that their magnetically soft core comprises: 
several radially projecting teeth 26 arranged distributed in the circumferential direction, where two respective teeth of said magnetically soft core that are successive in the circumferential direction are connected to each other by way of a connecting section 25 of said core, and where one respective connecting section is wound with one respective coil 14c (Fig.5). 
Regarding claim 4, Jiang’s rotor permanent magnet 12 is axially magnetized (note direction of arrows denoting magnetization in Fig.4) and comprises “one or more permanent magnet rotor components” (¶[0019]), i.e., Jiang’s permanent magnet assembly 12 comprises “a continuous axially magnetized permanent magnet.”  
Regarding claim 5, in Jiang each of said magnetically soft cores comprises six teeth each (Fig.2). In Scheffer, each of said magnetically soft cores comprises four teeth each (Fig.5).  
Regarding claim 6, while the combination does not specifically show more than two stator & rotor assemblies, Jiang teaches the elements of his invention may be duplicated (¶[0057)], which would have suggested to one of ordinary skill before the effective filing date of the invention to duplicate the two stator assemblies 4 & 5 and permanent magnet assembly 12 (or, alternatively, 11) respectively arranged therebetween, thus forming “a [second] permanent magnet assembly…respectively arranged between each additional two axially successive stator assemblies.”  
Regarding claim 7, Jiang teaches the connecting sections (not numbered, between teeth; Fig.2) are each configured as a ring segment (i.e., each connecting section between a pair of teeth is part of a ring).  
Regarding claim 8, in Scheffer, the connecting sections (core portion) 25 extend rectilinear[ly] and in a tangential direction (Fig.5).
Regarding claim 10, Jiang’s magnet 12 is not “configured with a rare earth magnet”, per se.  But, the examiner takes Official Notice that “rare earth” permanent magnets are notorious in the art and would have been obvious before the effective filing date to use.
Regarding claim 11, Jiang’s magnetically soft core comprises silicon iron laminations (¶[0015]), i.e., a “laminated sheet package”. Similarly, Scheffer’s magnetically soft core comprises ferromagnetic material such as a ferromagnetic compact or, alternatively, transformer laminations (c.4:20-24), i.e., “magnetically soft composite material” or a “laminated sheet package”, respectively.
4.	Claims 3 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang & Scheffer, as applied to claims 2 and 1 above, respectively, further in view of Bott et al. (US Pat.Pub.2014/0339941).
Jiang & Scheffer substantially teach the invention but do not teach a rotor comprising “an outer hollow cylindrical part and an inner part, where said outer hollow cylindrical part is embodied as a magnetically soft laminated sheet package, and where said inner part of said rotor is embodied as a solid magnetically soft circuit yoke” (claims 3 & 12).
But, Bott teaches a radial magnetic bearing including a rotor 3 comprising an outer hollow cylindrical part (rotor laminations) 5 and an inner part (shaft) 4, where said outer hollow cylindrical part 5 is embodied as a magnetically soft laminated sheet package (rotor laminations), and where said inner part 4 of said rotor is embodied as a solid magnetically soft circuit yoke (note flux arrows 12/13 in Fig.1; ¶[0026]-¶[0028]). Bott’s rotor reduces eddy currents and deflects magnetic flux flow in axial and radial directions toward the stator (¶[0026] & ¶[0028]).
Thus, it would have been obvious before the effective filing date to modify the rotor of Jiang & Scheffer and provide a rotor with an outer hollow cylindrical part and an inner part, where said outer hollow cylindrical part is embodied as a magnetically soft laminated sheet package, and where said inner part of said rotor is embodied as a solid magnetically soft circuit yoke since Bott teaches this rotor construction would have reduced eddy currents and deflected magnetic flux flow in axial and radial directions toward the stator.  
Regarding claim 13, Jiang’s permanent magnet assembly 12 has a through-hole (not numbered, Fig.4) through which the rotor 1 passes. Thus, in the combination, in particular with Bott, Jiang’s permanent magnet assembly 12 has a through-hole through which the outer hollow cylindrical part (rotor laminations) 5 and the inner part (shaft) 4 of Bott pass.  
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang & Scheffer as applied to claim 1 above, further in view of Nose (US 6,181,041).  
The combination of Jiang & Scheffer substantially teaches the invention including a stator core with teeth that project radially inwardly (Jiang, Fig.2; Scheffer, Fig.5), but does not further teach the teeth also “project…radially outwardly.”
But, Nose teaches a toroidal coil 8 wound on the annular core portion 5 of a stator 2, wherein teeth (ribs) 6 project both radially outwardly as well as radially inwardly (Figs.3-4).  The ribs include including core portions 25 projecting outward in the radial direction from the annular core portion 5, to abut to the stator frame 1 to fix the entire stator (c.6:31-34).
Thus, it would have been obvious before the effective filing date to modify Jiang & Scheffer and provide the stator core with teeth that project radially outwardly since Nose teaches this would have been desirable to fix the entire stator.  

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 With reference to the Fig.6 embodiment, the prior art does not further teach the claimed radial magnetic bearing including, inter alia, “the outer hollow cylindrical part [12] and the inner part [13] are each divided by the permanent magnet assembly [14]”. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2834